Hemphill, C. J.
This was a trial of the right of property, and the issue rested exclusively upon the question whether the effects claimed had been purchased with the separate funds of the wife or not. The property consisted of a wagon and mule, and with respect to the latter, there was (it may be said) no evidence that the purchase money was derived from the wife, and with regard to the former the evidence as a whole was not satisfactory, at least not conclusive to that effect. A jury was waived, and the cause was submitted to the Judge, whose conclusions were drawn not only from the facts as stated, but also from the credibility of witnesses, their manner of testifying, &c., and whose judgment upon such facts could not be disturbed, unless it was clearly unsupported by, or contrary to evidence. If the negroes on the plantation, or those sold, belong to the wife, it is a fact which, it seems to me, might have been established with facility, and should have been supported, by abundant proof. That this was not done, is the misfortune of the plaintiff, but furnishes no ground for the reversal of the judgment; and accordingly the cause is ordered to be affirmed.
Judgment affirmed.